HOBSON, Acting Chief Judge.
Bobby Joe Hill appeals his conviction and sentence for aggravated battery. Specifically, he objects to the introduction in evidence of clothing worn by the alleged victim on the ground that the State did not disclose or permit him to inspect the clothing prior to trial as required under Florida Rule of Criminal Procedure 3.220(a)(l)(vi).
At trial, appellant informed the court that the state had violated a rule of discovery. The court inquired of appellant’s counsel as to whether the violation had prejudiced appellant, but did not conduct the required inquiry under the standards set out in Richardson v. State, 246 So.2d 771 (Fla.1971).
The trial court also placed the burden of showing prejudice on appellant. In situations of this nature, the burden is on the State to show that there has been no prejudice to a defendant by a discovery violation. Cumbie v. State, 345 So.2d 1061 (Fla.1977).
Accordingly, the judgment and sentence are reversed and the cause remanded for a new trial.
REVERSED and REMANDED.
BOARDMAN and GRIMES, JJ., concur.